447 So. 2d 282 (1983)
DADE COUNTY PUBLIC HEALTH TRUST, D/B/a Jackson Memorial Hospital, Petitioner,
v.
Ernest ZAIDMAN and Wendy Zaidman, Respondents.
No. 83-1912.
District Court of Appeal of Florida, Third District.
December 6, 1983.
*283 Walton, Lantaff, Schroeder & Carson and Sally R. Doerner, Miami, for petitioner.
Spence, Payne, Masington & Grossman and Stephen L. Malove and Darlene Stosik, Miami, for respondents.
Before SCHWARTZ, C.J., and HUBBART and BASKIN, JJ.
PER CURIAM.
The order requiring the production of the defendant hospital's incident reports concerning the instant malpractice claim is quashed because no showing was made below of the "undue hardship" required by Fla.R.Civ.P. 1.280(b)(2) for the discovery of these materials as statutorily designated work product. Sec. 768.41(4), Fla. Stat. (1981); North Broward Hospital District v. Judson, 439 So. 2d 946 (Fla. 4th DCA 1983); Associated Medical Institution, Inc. v. Trube, 394 So. 2d 563 (Fla. 3d DCA 1981); see, Hartford Accident & Indemnity Co. v. McGann, 402 So. 2d 1361 (Fla. 4th DCA 1981); Dade County Medical Association v. Hlis, 372 So. 2d 117 (Fla. 3d DCA 1979).
Certiorari granted.